DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 12/21/2021 After Final Amendment Is Not Entered
01.	Within the time authorized for the After Final Consideration Pilot Program 2.0 [hereinafter "AFCPP-2.0"], Examiner completed additional consideration of (and/or performed an updated search related to) the proposed amendments accompanying the 12/21/2021 AFCPP-2.0 Response. A complete review of the proposed amendments and a decision on determining allowability could not be made within the guidelines of the pilot. Nevertheless, the additional consideration and/or the updated search indicate that the proposed amendments amendment: Raise at least the below described new issues. 
02.	The 12/21/2021 DATE Response proposes amending independent claims 1 and 6.
With respect to independent claim 6, and claims depending therefrom, the Response proposes adding the recitation "wherein the X element of Formula (1) and the D element of Formula (2) are the same, and wherein the Z element of Formula (1) and the E element of Formula (2) are the same." 

With respect to independent claim 6, the Response proposes adding the recitation "wherein the X element of Formula (1) and the D element of Formula (2) are the same, and wherein the Z element of Formula (1) and the E element of Formula (2) are the same." 
The Response and contends this recitation distinguishes independent claim 6, and the claims depending therefrom, over the applied art.
In response, with respect to proposed claim 6, the recitation the Response proposes to add raises 112(b) issues since it is unclear how Formulae 1 and 2 are relevant to claim 6 (it is noted that Formulae 1 and 2 lack antecedent bases in proposed claim 6, and claims depending therefrom).
With respect to independent claim 1, and claims depending therefrom, the Response proposes adding the recitation "wherein the X element of Formula (1) and the D element of Formula (2) are the same, and wherein the Z element of Formula (1) and the E element of Formula (2) are the same."
The Response repeats the same argument as in the 9/10/2021 After Final Response without addressing the rebuttal in the 12/21/2021 Final Rejection, which expressly addressed the core of the contention by noting that the contended different stoichiometry in fact overlapped by the specification expressly admitting that the Heusler Alloy X2MnaZb "does not largely deviate," which is akin to describing that it deviates but not by a large amount, which shows the fallacy of the argument that 2-extremely small number (the small number going to zero in the limit) is different from 2+extremely small number (the small number going to zero in the limit), since in the limit both converge on 2 and the admitted small deviation in the composition more than covers the both sides of 2.

The 12/21/2021 Response also fails to show wherein the original specification does the proposed addition to claim 1 includes the language the 12/21/2021 Response proposes adding to claim 1. Nor is it clear wherein in the original specification in fact the proposed language finds written description support. 
Absent the Response expressly demonstrating wherein the specification has written description support, properly considering whether the proposed language has written description support as well as whether the proposed language distinguishes over the prior art requires examination resources more than afforded in AFCPP-2.0.
The contention in the Response that the "above-amended claims" distinguish over Example 14 of Saito is not ripe because the claims are not entered.
With respect to claims 21 and 22, the Response contends the claims are patentable over the applied prior art because the non-magnetic spacer is an alloy of Ag, not Ag. 
This contention is noted but found, at best, to contradict the Response's express admission that the Rejection includes the explanation of how the prior art teaches non-magnetic layers that are Ag and Cu and therefore an alloy of Ag and Cu would have been obvious to a PHAOSITA. 
The contention that "although element A and element B may be individually effective as the material of the nonmagnetic spacer layer in the 
Although a complete review of the proposed amendments and a decision on determining allowability of all of the claims could not be made within the guidelines of AFCPP-2.0, at least due to the above noted issues, therefore, the proposed amendments under AFCPP-2.0, submitted with the 12/21/2021 Response, do not place the application in allowable form. 
The proposed amendments therefore place places the application in worse form for appeal.
For the above reasons, therefore, the proposed amendments in the 12/21/2021 Response are not entered. 
Examiner Sayadian called Mr. Pitlick (Applicant's Representative [hereinafter "AR"]) on 12/22/2021, at about 4 PM, ET, and advised Mr. Pitlick that an Advisory is forthcoming, denying entry of the proposed amendments.
Noting that Examiner adhered to the "Rules" governing patent practice, Mr. Pitlick expressed displeasure at having to have provided a Summary of the Interview conducted on 9/16/2021. Mr. Pitlick also repeated his previous description of his previous service at the Patent Office and the Solicitor's Office. Examiner noted that Mr. Pitlick's previous work at the USPTO is neither relevant to adhering to requirements of USPTO's Patent Practice nor proper subject 
For the record, Examiner Sayadian notes that three Summaries of Interviews (those on 11/24/2020; 9/21/2021; and that accompanying this Office Action) expressly note: "Applicant recordation instructions: It is not necessary for applicant to provide a separate record of the substance of interview."
Status of Claims Pending as of the 9/21/2021 Office Action
03. The rejections of claims 1-4, 6-9, and 11-22 in the 9/21/2021 "Office Action" are maintained. 
CONCLUSION
04.	The shortened statutory period for reply to this Office Action expires THREE MONTHS from the mailing date of the Final Office Action. 
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814